Citation Nr: 0837741	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The veteran served on active duty from January 1949 to 
February 1950 and September 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In May 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.

In September 2004 and again in February 2007, the Board 
remanded this case for further evidentiary development.  The 
case has again been returned to the Board for further 
appellate consideration.


REMAND

The Board notes that in the September 2004 and February 2007 
remands, the Board directed the RO or the Appeals Management 
Center (AMC) to adjudicate the veteran's claim for an 
increased rating for his service-connected generalized 
anxiety disorder with panic attacks and to inform the veteran 
of his appellate rights with respect to this decision.  The 
AMC twice failed to adjudicate the claim.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App 268 (1998).  The Board emphasizes that 
this case has been advanced on the docket due to the 
veteran's advanced age.  Therefore, expedited handling is 
requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain 
pertinent treatment records from the 
Pittsburgh VA Medical Center for the 
period since April 2007.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO should adjudicate the 
claim for an increased rating for 
generalized anxiety disorder with panic 
attacks and inform the veteran of his 
appellate rights with respect to this 
decision.

4.  Then, the RO or the AMC should 
readjudicate the TDIU claim if it has not 
been rendered moot.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



